Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, 15, 17-23 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.
Following Applicants amendments, the objection of the claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that Havenly teaches unstructured data and Hoguet teaches conventional searching and filtering. Nowhere does Hoguet teach or suggest using images (e.g., Havenly images) to find replacement items (e.g., chairs and lamps) in a specifically structured database that tracks objects tagged in each image (e.g., a node for each object, grouped together by image using connections) based on different classes of items. Further, nowhere does Havenly nor Hoguet suggest a graph database query that selects candidate items of a first type (e.g., other lamps) by identifying the items as connected to an item of a different type (e.g., a depicted chair) that are depicted with the first type of items (a lamp) in other room photos based on connections in the graph database, where the query selects one of the candidate items of the first type (selects a lamp from the potential lamps that are depicted with the chair) as a replacement item based on a matching parameter (new price). The Examiner disagrees, and points Applicant to the 
Applicant argues that Mohammed does not teach the amended claim 1. The Examiner respectfully asserts that Applicant's arguments are in support of the amended subject matter, and not the claims previously filed. Applicant's arguments in support of the newly amended subject matter have not been previously considered or examined. The Examiner has performed an updated search of the available prior and has updated the rejection accordingly. See the updated 103 rejection below, as it is believed to address all of Applicant's arguments.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, Havenly.com Internet Archive from 4/15/2017, (hereinafter “Havenly”), in view of Hoguet USPPN 2009/0138113, (hereinafter “Hoguet”), and in view of Mohammed et al. USPPN 2014/0025660 (hereinafter “Mohammed”).

Regarding claim 1, Havenly teaches storing, on a network site, a plurality of room images received from a first client device of an expert user that is designated as an expert on the network site, each room image depicting a set of different types of physical items included in the room image by the expert user; (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done,  A Designer (expert user) that has been designated by Havenly, selects (likes) a plurality of items including a couch, a coffee table, pillows… on the Havenly website to send to the customer, Additionally, previous Havenly projects including multiple objects of the same type showcased in a room designed by the expert, are stored on the website)

Examiner’s Note: All of the items are stored for the user to view in the previous Havenly projects.

storing, on … the network site, items … identifying each physical item in each of the plurality of room images received from the first client device, each item … depicted in a same room image of the plurality of room images uploaded by the first client device; (https://havenly.com/what-you-get/, Pages 1-4, https://havenly.com/how-it-works/, What 
receiving, from a second client device of a non-expert user designated as a non-expert on the network site, criteria data specifying a design motif for physical items; (https://havenly.com/how-it-works/, Page 9, How it works, Discover your style, The user (non-expert), who is paying for the designer’s expertise, picks their style (design motif) on their device which is used to pair them with a designer and provide the style for the items in their design)
causing, on the second client device, presentation of a plurality of physical items on the network site that correspond to the criteria data, the plurality of physical items including a first item of a first item type and a second item of a second item type, (https://havenly.com/what-you-get/, Pages 1-4, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, The user sees the plurality of items, chairs, couches, rugs, tables, chosen by the designer that match the criteria on the website, including items liked by the designer from previous projects)
automatically updating, on the second client device, the presentation with an updated plurality of physical items that depict the replacement item replacing the first item. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project on their device)
Havenly does not explicitly teach a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; the first item having a first node that is connected in the graph database to a second node of the second item; generating and applying a graph database query against the graph database that identifies additional nodes of candidate items of the first item type based on the additional nodes being connected to the second node of the second item type and further selects one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having a new price level that is different from a current price level of the first item; and
Hoguet teaches and further selects one of the candidate items as a replacement item of the first item type to replace the first item based on the replacement item having a new price level that is different from a current price level of the first item; and (Figures 2 and 7, [0160], [0257], A graphic user interface element allows the user to modify size, color, price, etc. from range of values that are possible for that product using an attribute of the item. The user can refine the search criteria by entering in a new price, multiple items that satisfy the new price level are presented)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Havenly with the teachings of Hoguet in order to implement a graphical user interface that allows a user to view and adjust the attributes of an object, including price, as both references deal with interior decorating. The teachings of Havenly would be modified by the teachings of Hoguet by including an additional filtering option, price. The benefit of doing so is a user can easily verify that a product is correct and it meets their search criteria. Additionally, with the greater level of detail, the 3D renderings of the actual products will be more accurate. (See Hoguet [0161]-[0162])
a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; the first item having a first node that is connected in the graph database to a second node of the second item; generating and applying a graph database query against the graph database that identifies additional nodes of candidate items of the first item type based on the additional nodes being connected to the second node of the second item type 
Mohammed teaches a graph database of nodes… each node connected by an edge in the graph database to one or more other item nodes; (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Nodes relating to users and things (physical items) associated with a user (likes), as well as edges that define relationships between the nodes, are stored in a personal ontology graph on a network comprising the internet)
the first item having a first node that is connected in the graph database to a second node of the second item; (Figures 3, 6 and 7, [0060]-[0067], The first item is connected to the same item that the second item is connected to)
generating and applying a graph database query against the graph database that identifies additional nodes of candidate items of the first item type based on the additional nodes being connected to the second node of the second item type (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067],[0100]-[0105], [0160], inferences are generated based on items being connected to each other, based on this information, items are presented to the user)


Regarding claim 3, the combination of Havenly, Houget and Mohammed teach the limitations of claim 1. Havenly teaches the first item and the replacement item are both in a same physical item category …. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, https://havenly.com/how-it-works/, What They’ve done, A layout with items such as a couch (physical item category) is shown)
The combination of Havenly, Houget does not explicitly teach in the graph database.
in the graph database. (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], items are grouped in the graph database)

Regarding claim 4, the combination of Havenly, Houget and Mohammed teach the limitations of claim 3. Havenly teaches wherein the same physical item category is from a plurality of physical item categories … including: a first category for a first type of furniture and a second category for a second type of furniture, wherein the first item is in the first category of the first type of furniture and the second item is in the second category of the second type of furniture. (https://havenly.com/what-you-get/, Pages 1-2, Ideas 1-3, A layout with items such as a couch (first physical item category), and a rug (second physical item category) is shown)
The combination of Havenly and Hoguet does not explicitly teach in the graph data structure
Mohammed teaches in the graph data structure (Figures 3, 6 and 7, [0041]-[0042], [0060]-[0067], [0160], Using a trusted service, the personal information of personal ontology graph may be accessed)

Regarding claim 5, the combination of Havenly, Houget and Mohammed teaches the limitations of claim 1. Havenly teaches wherein the criteria data includes at least one of: modern, minimalism, traditional, shabby-chic, eclectic, farmhouse, industrial, midcentury, rustic, Scandinavian, tropical, Victorian. (https://havenly.com/how-it-

Regarding claim 6, the combination of Havenly, Houget and Mohammed teaches the limitations of claim 1. Havenly teaches wherein the presentation is a three dimensional (3D) room render comprising 3D models of physical items. (https://havenly.com/what-you-get/, Page 4, Room view, The items are presented to the user with the different items that were placed in the room after revisions, so the user can view the completed project as it would be in their house (image or an environment) on their device.)

Regarding claim 7, the combination of Havenly, Hoguet and Mohammed teaches the limitations of claim 6. Havenly does not explicitly teach wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item.
Houget teaches wherein the presentation displays a 3D model of the first item, and wherein the updated plurality of physical items is updated by replacing the 3D model with another 3D model of the replacement item. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], A user choses product sets with first physical items and then finalizes the product decisions with another defined product set containing second physical items)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 20, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 21, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 22, it is the computer readable medium embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Claims 8-9, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Havenly, in view of Hoguet, in view of Mohammed, and in further view of Havenly.com Internet Archive from 5/11/2017, (hereinafter “Havenly 2”).

Regarding claim 8, the combination of Havenly, Hoguet and Mohammed teach the limitations of claim 1. Havenly teaches wherein the request is generated on the second client device using a Graphical User Interface (GUI) element, and
The combination of Havenly and Hoguet does not explicitly disclose wherein the graph database query is generated in response to a request from the second client device, (https://havenly.com/what-you-get/, Pages 1-2, https://havenly.com/how-it-works/, What They've done, Two to four examples are generated, at the request of the user on their device, that satisfy the criteria data of the request, each example contains objects previously selected by the Designer that meet the search criteria)
Mohammed teaches wherein the graph database query is generated in response to a request from the second client device, ([0043], [0100]-[0105], Based on the actions performed by the users device, the inference engine identifies items for the user device)
The combination of Havenly, Hoguet and Mohammed does not explicitly disclose wherein the plurality of room images are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element.
Havenly 2 teaches wherein the plurality of room images are received from the first client device of the expert user before the non-expert user requests replacement of the first item in the request using the GUI element. (https://havenly.com/, Page 2, The Designer Brooke has picked a first and second item before the user starts the process to display on her profile.)


Examiner’s Note: In the interest of compact prosecution, it is being shown that both references teach the claimed subject matter. 

Regarding claim 9, the combination of Havenly, Houget, Mohammed, and Havenly 2 teach the limitations of claim 8. Havenlydoes not explicitly teach wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items.
 wherein the (GUI) element is configured to generate the new price level only for the first item and not other items in the plurality of physical items, the other items in plurality of physical items remaining at the current price level in the updated plurality of physical items. (Figures 2, 7, 19, 20, 38, 65 and 66, [0066], [0155], [0160], [0162], [0257], [0421], Multiple items, sinks, are presented that satisfy the new price level and other search criteria; as only sinks are presented, they are the only item category that is adjusted; As the display is populated with the items chosen, the previously selected items will be constant and the updated sink with the updated price will be selected) 

In regards to claim 19, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 23, it is the computer readable medium embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Priest USPPN 2014/0298230.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147